UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE NATIONAL RETIREMENT FUND and the
BOARD OF TRUSTEES OF THE NATIONAL
RETIREMENT FUND,

                               Plaintiffs,
                                                        CIVIL ACTION NO.: 19 Civ. 3875 (ALC) (SLC)
       against
                                                             ORDER SCHEDULING INITIAL CASE
                                                               MANAGEMENT CONFERENCE
COLONY CAPITAL, LLC, et al.,

                               Defendants.


COLONY INVESTORS VI, L.P. a Delaware limited
partnership, et al.,

                               Plaintiffs,
                                                        CIVIL ACTION NO.: 19 Civ. 3914 (ALC) (SLC)
       against
                                                             ORDER SCHEDULING INITIAL CASE
                                                               MANAGEMENT CONFERENCE
THE NATIONAL RETIREMENT FUND, and DOES 1
through 10, inclusive,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       These actions have been referred, pursuant to 28 U.S.C. § 636(b)(1)(A), to Magistrate

Judge Sarah L. Cave for general pretrial management, including scheduling discovery, non-

dispositive pretrial motions, and settlement. All pretrial motions and applications, including

those relating to scheduling and discovery (but excluding motions to dismiss or for judgment on

the pleadings, for injunctive relief, for summary judgment, or for class certification under Fed.
R. Civ. P. 23) must be made to Magistrate Judge Cave and must comply with her Individual

Practices, available on the Court’s website at https://www.nysd.uscourts.gov/hon-sarah-l-cave.

       No initial case management conference yet having taken place in either action, it is

hereby ORDERED that a joint initial conference in accordance with Fed. R. Civ. P. 16 will be held

on Monday, February 3, 2020 at 11:00 am, in Courtroom 18A, 500 Pearl Street, New York, New

York. At the conference, the parties must be prepared to discuss the subjects set forth in Fed.

R. Civ. P. 16(b) and (c). The parties, having filed the same stipulation and order regarding

deadlines and stipulation and protective order in these related cases, must also be prepared to

discuss whether they want these cases to move along the same discovery schedule.

       It is further ORDERED that counsel for each case shall meet and confer in accordance

with Fed. R. Civ. P. 26(f) no later than 21 days before the Initial Case Management Conference.

No later than one week (seven (7) calendar days) before the conference, the parties shall file a

Report of Rule 26(f) Meeting and Proposed Case Management Plan for each case, via ECF,

signed by counsel for each party. A template is available at

https://www.nysd.uscourts.gov/hon-sarah-l-cave.

       To the extent the parties are in disagreement about any portion of the Proposed Case

Management Plan, they may set forth their respective proposals for the disputed provision,

without argument.

       From both dockets, it appears that the parties’ motions for an extension of time to file a

protective order were granted. (See 19 Civ. 3875, ECF No. 39; 19 Civ. 3914, ECF No. 26).

Accordingly, the Clerk of Court is respectively directed to close ECF No. 31 in 19 Civ. 3875 and

ECF No. 14 in 19 Civ. 3914, and file this order on both dockets.


                                                 2
Dated:   New York, New York
         December 20, 2019

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              3
